DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on December 7, 2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US Patent 9,391,041).
In re claim 13, Lin discloses a buried component package structure (i.e. see at least Figures 2-5), comprising: a dielectric structure (i.e. 202), being a thermosetting molding compound (i.e. 202 is disclosed as at least a molded substrate); a semiconductor chip (i.e. 102) embedded in the dielectric structure, the dielectric structure encapsulating the semiconductor chip; and a patterned conductive layer (i.e. at least 406 and 114) covering an upper surface of the dielectric structure and extending into a first opening of the dielectric structure, the first opening exposing an electrical pad (i.e. structure below 114) of the semiconductor chip, and the patterned conductive layer being electrically connected to the electrical pad of the semiconductor chip, wherein the first opening is formed by sandblasting.  Furthermore, the claimed invention is a product-by-process claim, more specifically the limitation “wherein the first opening is formed by sandblasting,” and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In re claim 16, Lin discloses wherein a lower surface of the dielectric structure is aligned with a back surface of the semiconductor chip and the back surface of the semiconductor chip is exposed from the dielectric structure (i.e. see at least Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-12, 14, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent 9,391,041).
In re claim 1, Lin discloses an embedded component package structure (i.e. see at least Figures 2-5), comprising: a dielectric structure (i.e. 202); a semiconductor chip (i.e. 102) 
Lin discloses the claimed invention except for the dielectric structure encapsulating the semiconductor chip and having a first thickness, the semiconductor chip having a second thickness, the first thickness being greater than the second thickness, and a ratio of the first thickness to the second thickness being between 1.1 and 28.4.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the dielectric structure encapsulating the semiconductor chip and having a first thickness, the semiconductor chip having a second thickness, the first thickness being greater than the second thickness, and a ratio of the first thickness to the second thickness being between 1.1 and 28.4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re claim 2, Lin discloses the claimed invention except for wherein the first thickness is between 110 and 1420 µm, and the second thickness is between 100 and 50 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the first thickness is between 110 and 1420 µm, and the second thickness is between 100 and 50 µm, since it has been held that where the In re Aller, 105 USPQ 233.
In re claim 3, the claimed invention is a product-by-process claim, more specifically the limitation “wherein a portion of the upper surface of the dielectric structure is dry sandblasted to form the first opening recessed into the dielectric structure,” and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In re claim 4, Lin discloses wherein a lower surface of the dielectric structure is aligned with a back surface of the semiconductor chip and the back surface of the semiconductor chip is exposed from the dielectric structure (i.e. see at least Figure 7).
In re claim 6, Lin discloses further comprising a circuit structure disposed on the upper surface of the dielectric structure (i.e. see at least column 2).
In re claim 10, Lin discloses wherein the dielectric structure is a molding compound containing epoxy resin and fillers (i.e. see at least column 3).  Lin discloses the claimed invention except for a weight percentage of the fillers of the molding compound is more than 85 wt%, and an average size of the fillers is between 5 and 10 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a weight percentage of the fillers of the molding compound is more than 85 wt%, and an average size of the fillers is between 5 In re Aller, 105 USPQ 233.
In re claim 11, Lin discloses wherein the semiconductor chip further comprises a die attach film (DAF) and a circuit layer embedded in the die attach film (i.e. see at least column 2, lines 25-35).
In re claim 12, Lin discloses further comprises a component disposed on the circuit structure and a mold compound encapsulating the component on the package structure (i.e. see at least Figures 2-9).
In re claim 14, Lin discloses the claimed invention except for the dielectric structure encapsulating the semiconductor chip and having a first thickness, the semiconductor chip having a second thickness, the first thickness being greater than the second thickness, and a ratio of the first thickness to the second thickness being between 1.1 and 28.4.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the dielectric structure encapsulating the semiconductor chip and having a first thickness, the semiconductor chip having a second thickness, the first thickness being greater than the second thickness, and a ratio of the first thickness to the second thickness being between 1.1 and 28.4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
.

Allowable Subject Matter
Claims 5, 7-9, 17-19, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817